


January 9, 2009




Mr. Kevin Kelly




Re:

Amendment of Employment Agreement




Dear Kevin:




Pursuant to Section 3(f) of your employment agreement with Synthesis Energy
Systems, Inc. (the “Company”) dated effective October 16, 2008, you were
granted, among other things, a right to options to acquire 25,000 shares of the
Company’s common stock based on the achievement of certain performance targets
(the “Performance Options”).  After some consideration, the Company has
determined that it would be appropriate to amend your employment agreement to
eliminate the Performance Options and to replace them with options to purchase
25,000 shares of the Company’s common stock, which options shall vest as to 25%
of the shares on each of the first four anniversary dates after the date of the
new grant, beginning on the first anniversary thereof. The date of the new grant
will be deemed to be the date that the Compensation Committee approves the terms
of the grant.  The exercise price for the new options will be determined in
accordance with the Company’s Amended and Restated 2005 Incentive Plan, as
amended.




This letter does not affect any other terms of your employment agreement,
including the terms of any other options granted to you in the agreement.  Each
party agrees that this Agreement shall become effective as of the date that you
sign below.  If you have any further questions regarding this matter, please let
us know.  










 

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

 

 

 

 

 

 

 

/s/ Timothy E. Vail

 

 

Timothy E. Vail

 

 

President and Chief Executive Officer

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

as of January 9, 2009

 

 

 

 

 

 

 

 

/s/ Kevin Kelly

 

 

Kevin Kelly

 

 






